                                                          January 21, 2020

By ECF

The Honorable Steven M. Gold
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                Re:      United States v. Jose Carlos Grubisich, 19 Cr. 102 (RJD)

Dear Judge Gold:

       We represent Mr. Jose Carlos Grubisich in the above-captioned case. We respectfully
request that the Court so order the enclosed orders and letter rogatory.

         As part of the bail package that Your Honor approved during the prior bail hearing on
December 12, 2019, Your Honor imposed a condition that $20,000,000 in assets be restrained,
potentially pursuant to a restraining order, as additional security for the bond. See Tr. at 10:14-
24; 11:3-4; 11:15-24; 17:16-18:16. Accordingly, we respectfully request that the Court enter:
(i) an order restraining R$33,460,800.00 in funds held at Banco Santander, and (ii) an order
restraining R$50,191,200.00 in funds held at Credit Suisse (together, the “Restraining Orders”),
for a total sum of R$83,652,000.00, or $20,000,000.00 at the January 20, 2020 closing exchange
rate. 1 See Exhibits A, B. We further request that the Court sign the proposed letter rogatory
requesting the assistance of the Superior Court of Justice, Federal District of Brasília (“Brazilian
Court”), to restrain the assets (the “Request Letter”). See Exhibit C. We have been informed by
Brazilian counsel that, should the Brazilian Court issue an order approving the Request Letter,
the Restraining Orders would thereby be rendered enforceable in Brazil.

        Should Your Honor approve the Restraining Orders and Request Letter, Brazilian counsel
will transmit the Request Letter, the Restraining Orders, and corresponding Portuguese
translations to the Brazilian Court according to local procedures. Assuming the Brazilian Court
then approves the Request Letter, we will present confirmation thereof to the Court and the
government before requesting that the Court deem this condition of bail to have been satisfied.

        The government has indicated that it will set forth its position in a separate letter.




         1
           These amounts were calculated using an exchange rate of 4.1826 BRL/USD. This rate represents the
middle rate between the January 20, 2020 closing bid rate of 4.1823 and the closing offer rate of 4.1829, as
published by the Banco Central do Brasil. See
https://www.bcb.gov.br/acessoinformacao/legado?url=https:%2F%2Fwww4.bcb.gov.br%2Fpec%2Ftaxas%2Fingl%
2Fptaxnpesq.asp%3Fid%3Dquotations (accessed Jan. 21, 2020).
January 21, 2020
Page 2 of 2


         We thank the Court for its consideration of this request.

                                                       Respectfully submitted,
                                                       KRIEGER KIM & LEWIN LLP


                                                 By: ____________________________
                                                     Edward Y. Kim
                                                     Henry L. Ross

Encls.

cc:      AUSA Alixandra Smith
         AUSA Julia Nestor
         Assistant Chief Lorinda Laryea
         Trial Attorney Leila Babaeva
